DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US 2019/0287495) in view of Rodriguez et al. (US 2019/0260931).


	Regarding claims 1, 11 and 20
	
Mathur et al. discloses the invention substantially as claimed, however does not specifically show shifting one or more color fields of the set of color fields by a shift value 12based on the second position of the pupils of the viewer.

Mathur et al. however shows the method, system and non-transitory computer-readable medium having stored thereon a sequence of instructions which, when executed by one or more processors) for transforming an image frame based on a position of pupils of a viewer (para [0251], [0346]), comprising: 


determining, by the computing device, a second position of the pupils of the viewer (para {0023}, [0387], [0413], [0482], [0485]); 

generating, by the computing device and based on the first image frame, a second image frame corresponding to a second view perspective associated with the second position of the pupils of the viewer (para [0251], [0333], [0373], [0481], [0482]), 

the generating comprising: (shifting a first set of pixels of the second image frame by a first shift value calculated based on at least the second position of the pupils of the viewer (para (0333], (0481]), and based on at least the second position of the pupils of the viewer (para [0251], [0333], [0373], [0481], [0482])); 
and transmitting, by the computing device, the second image frame to a near-eye display device to be displayed on the near-eye display device (para [0367], [0373], [0455]), 

Rodriguez et al. teaches shifting a second set of pixels of the second image frame by a second shift value calculated (which is taken to be shifting one or more color fields of the set of color fields by a shift value 12based on the second position of the pupils of the viewer, as recited) (para [0160], [0161], [0163]), in order to provide depth and 

It would have been obvious for one of ordinary skill in the art at the time of the invention was file to modify Mathur et al., to include shifting a second set of pixels of the second image frame by a second shift value calculated (which is taken to be shifting one or more color fields of the set of color fields by a shift value 12based on the second position of the pupils of the viewer, as recited) as taught by Rodriguez et al., in order to provide depth and motion compensated rendering with improved performance and smoothness, as suggested by Rodriguez et al. in para. 0158.


Regarding claims 2 and 12
Mathur et al. further teaches receiving, by the computing device from an eye tracking device, data associated with the position of the pupils of the viewer, wherein the second position of the pupils is determined based on the data received from the eye
tracking device (para [0023], [0387], [0413], [0482], [0485)).

Regarding claims 3 and 13
Mathur et al. further teaches estimating, by the computing device, a second head position of the viewer (para [0369], [0370], [0390), [0394]); and
generating, by the computing device, an intermediary warped image frame from the first image frame using the second head position of



Regarding claims 4 and 14 
Mathur et al. further teaches wherein the near-eye display device is a spatial 2 light modulating display (para [0010], [0013], [0190]).

Regarding claims 5 and 15 
Mathur et al. further teaches the position of the pupils is determined with respect to a head position of the viewer (para [0390], [0394)]).

Regarding claims 6 and 16
Mathur et al. further teaches the position of the pupils is determined with respect to pixels of the near-eye display device (para [0204], [0278]).

Regarding claims 7 and 17
Mathur et al. further teaches 
2calculating an eye velocity as a function of the first position of the pupils, the 3second position of the pupils and a time elapsed for the pupils of the viewer to get from the first 4position to the second position (para [0251], [0278], [0279], [0578]), wherein the eye velocity is calculated with respect to the near- 5eye display device (para [0251], [0278], [0279], [0578]); and 6calculating, by the computing device, the shift value based on the eye velocity (para [0251], [0278], [0279], [0578]).



Allowable Subject Matter

Claims 8-10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8-10, 18 and 19
The prior art of record taken alone or in combination does not teach or suggest the method for transforming an image frame based on a position of pupils of a viewer as recited in claim 1, or the system as recited in claim 11, having the further limitations as set forth in claims 8-10, 18 and 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687